                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


DERRELL ANTHONY REDDEN                                                          PLAINTIFF
#60404

v.                             No: 3:19-cv-00163 JM-PSH


T. RAYMOND, et al.                                                           DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 22nd day of October, 2019.




                                                   UNITED STATES DISTRICT JUDGE
